Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 24-30 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (US 2007/0149746 A1).
Applicant asserts that the compound (1c) of [0094] of Yamane et al comprises the Si atom connected to two (-C2H2--Si(OCH3)2 groups and one CH3 group as opposed to amended claim 1 reciting “-Si(Z-SiR23)3”.
Yamane et al further teach that “α” of formula (5a) of [0041] and of claim 1 includes “3” and a hydrolysable group (i.e. an alkoxy group) and such functional group is taught for the compound (3b) of [0102].  
Thus, a modification to the compound (1c) by replacing the Si atom connected to two (-C2H2--Si(OCH3)2 groups and one CH3 group with the instant “-Si(Z-SiR23)3” would have been obvious to one skilled in the art before the effective filing date of invention absent showing otherwise.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 18, 19 and 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (US 2007/0149746 A1) in view of Hoshino (US 2015/0369969 A1) or Suzuki (US 9,285,585).
Yamane et al further teach various coating methods including vapor deposition in [0088] and utilization of the pellet for the vapor deposition is well-known as taught by Hoshino ([0055]) and Suzuk (col. 8, lines 31-41).  
Thus, the pellet of claim 31 would have been obvious to one skilled in the art before the effective filing date of invention absent showing otherwise.  
Applicant asserts that the compounds used in Hoshino and Suzuk are different from those of claimed invention.  Yamane et al make the instant compounds obvious and Hoshino and Suzuk are cited to show the art well-known vapor deposition for obtaining the pellet since Yamane et al further teach various coating methods including the vapor deposition.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 18, 19 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-32 of U.S. Patent No. 10,563,070.  Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (Ia) taught in claim 1, especially Q being –Z-SiR1, k=3 and n=3, of the patent would encompass the instant compounds and because various modifications such as functional groups, repeating units and numbers of the functional groups and repeating units are considered obvious.  As to the Z, the claim 1 recites that X and Z are a divalent organic group and the X includes C1-20 alkylene group (claim 11).  Thus, utilization of the C1-20 alkylene group as the divalent organic group of the Z would be obvious contrary to the assertion.

Claims 18, 19 and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,865,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (C1) taught in claim 1, especially X7 and Z being 2 valent organic group, R2 being –Z-SiR71pR72qR73r, R72 being a hydrolysable group, l, m, p and r being 0 and k ᵞ being 3, of the patent would encompass the instant compounds and because various modifications such as functional groups, repeating units and numbers of the functional groups and repeating units are considered obvious.  As to the X7, the claim 9 recites that the X7 includes alkylene groups.  

Claims 18, 19 and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,851,204.  Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (C1) taught in claim 1, especially X7 and Z being 2 valent organic group, Ra being –Z-SiR71pR72qR73r, R72 being a hydrolysable group, l, m, p and r being 0 and k and ᵞ being 3, of the patent would encompass the instant compounds and because various modifications such as functional groups, repeating units and numbers of the functional groups and repeating units are considered obvious.  As to the X7, the claim 8 recites that the X7 includes alkylene grousp.  Thus, utilization of the alkylene groups for the X3 would be obvious.

Claims 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,870,729.  Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (C1) taught in claim 1, especially X7 and Z1 being 2 valent organic group, Ra being –Z1-SiR71p1R72q1R73r1, R72 being a hydrolysable group, l1, m1, p1 and r1 being 0 and k1 and ᵞ 7, the claim 16 recites that the X7 includes alkylene group.  As to the Z1, the claim 1 recites that it is a divalent organic group and the simplest form of the divalent organic group would be alkylene groups.  Thus, utilization of the alkylene groups for the X3 would be obvious.

Claims 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/697,030 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (1a) taught in claim 1, especially X and Z being 2 valent organic group, Q being –Z-SiR1nR23-n, R1 being a hydrolysable group, k and n being 3, of the patent would encompass the instant compounds and because various modifications such as functional groups, repeating units and numbers of the functional groups and repeating units are considered obvious.  As to the X and Z, the claim 1 recites that it is a divalent organic group and the simplest form of the divalent organic group would be alkylene groups.  Thus, utilization of the alkylene groups for the X and Z would be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 27-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/037,149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (CI) taught in claim 1, especially X7 being divalent organic group, Ra being –Z-SiR71pR72qR73r, R72 being a hydrolysable group, l, m, p and r being 0 and k and ᵞ being 3, of the patent would encompass the instant compounds and because various modifications such as functional groups, repeating units and numbers of the functional groups and repeating units are considered obvious.  As to the X7, the claim 8 recites that the X7 includes alkylene groups.  As to the Z, the claim 1 recites that it is a divalent organic group and the simplest form of the divalent organic group would be alkylene groups.  Thus, utilization of the alkylene groups for the X3 would be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18, 19, 27-32 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/944,864 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (BI) taught in claim 1, especially X3 being divalent organic group, Ra being –Z3-SiR71pR72q1R73r1, R72 being a hydrolysable group, l1, m1, p and r1 being 0 and k1 and ß=3, of the patent would 3 and Z3, the claim 1 recites that it is a divalent organic group and the simplest form of the divalent organic group would be alkylene groups.  Thus, utilization of the alkylene groups for the X3 would be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 27-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-37 of copending Application No. 16/476,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (CI) taught in claim 19, especially X4 being divalent organic group, Ra1 being –Z1-SiR11p1R12q1R13r1, R12 being a hydrolysable group, l1, m1, p1 and r1 being 0 and k1 and ᵞ=3, of the patent would encompass the instant compounds and because various modifications such as functional groups, repeating units and numbers of the functional groups and repeating units are considered obvious.  As to the X4 and Z1, the claim 1 recites that it is a divalent organic group and the simplest form of the divalent organic group would be alkylene groups.  Thus, utilization of the alkylene groups for the X3 would be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18, 19 and 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/493,382 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a perfluoro(poly)ether group-containing silane compounds having a formula (AI) taught in claim 19, especially X1 being divalent organic group, Ra being –CH2CH2—SiR23r2R24s2, R23 being a hydrolysable group, l, m and s2 being 0 and r2 and α=3, of the patent would encompass the instant compounds and because various modifications such as functional groups, repeating units and numbers of the functional groups and repeating units are considered obvious.  As to the X1, the claim 1 recites that it is a divalent organic group and the simplest form of the divalent organic group would be alkylene groups.  Thus, utilization of the alkylene groups for the X1 would be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






THY/Feb. 25, 2021                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762